DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portions of any patents granted on this application which would extend beyond the expiration dates of US 9,151,646; US 9,372,486; US 10,228,683 and US 10,739,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 25 are now allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 25 recite, inter alia, a flow meter, comprising an image sensor, a valve comprising, a rigid chamber, a flexible tube section disposed within the rigid chamber, the flexible tube section in fluid communication with a drip chamber, a pump configured to pump fluid into or out of the rigid chamber to thereby actuate the valve and an actuator configured to actuate the valve to thereby control the flow of fluid through the drip chamber and at least one processor in communication with the image sensor to receive image data therefrom and with the actuator to actuate the valve, wherein the at least one processor compares an image of the image data to a reference image to estimate at least one parameter of liquid within the drip chamber and to thereby actuate the valve using the actuator in response to the at least one parameter of liquid to achieve a target flow rate.  The novel part is wherein the at least one processor compares an image of the image data to a reference image to estimate at least one parameter of liquid within the drip chamber and actuate the valve to achieve target flow rate.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 4, 2022